Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. Applicant argues that Cao, the base reference fails to disclose a coil being wound around the stator 3. Examiner disagrees as the section “Summary of the invention” in the translation of the Cao reference discloses the stator including an enameled wire. While the enameled wire is not enumerated in the figure 1, it can be seen that stator 3 has elements projecting in cutaway that pass through the stator and one of ordinary skill when reviewing the drawings would recognize those projections from the stator as being the disclosed enameled wire. The enameled wired being so depicted would be understood by one of ordinary skill in the art to be a coil wound about the stator. This understanding would be inferred by one of ordinary skill in the art due to the conventional motor structure utilizing a coil to provide the magnetic field. As there is no disclose of Cao to teach away from the conventional structure in this regard, one of ordinary skill when presented with the teachings and drawings of Cao would infer and thus understand the presence of a coil per se, further understanding that the coil is wound in the conventional manner as depicted by the cross sectional figure, figure 1.
From this understanding that there is a coil per se, one would further understand that the creeping distance as taught by Cao was in regard to the coil and structures in the manner as claimed. It is thus only the teaching of the claimed distance that is not readily understood from the disclosure of Cao. Such a range would have been obvious to one of ordinary skill in the art as previously discussed. This would be nothing more than an optimization of the size thereof.  As it regards the establishment of the distance as being an optimizable feature, the abstract of Cao discloses creeping distance as a consideration in the ability to reduce the size of the motor. The existing art establishes it is known to . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN202602439) in view of Sumitomo (JP07-248046).
With respect to claim 1 Cao discloses a power transmission device (in that the motor transfers power to the shaft) comprising:
A motor having a stator around which a coil is wound (see figures and translated description as provided by applicant),a motor frame which covers the stator and a cover which covers an axial end portion of the motor frame, wherein the cover is formed of a nonconductive material (plastic is taught) and wherein a shortest creeping distance between a coil end of the coil and the cover is present (see description the creeping distance is considered and optimized).
While not expressly disclosing the range of less than 6.3 mm the selection thereof would have been an obvious matter as Cao is concerned with optimization of the distance. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Sumitoto discloses an internal mesh planetary gear structure which would have been an obvious and known means of transmitting the power from the motor.

With respect to claim 2 Cao as modified by Sumitomo further discloses:
A speed reducer (there is taught a gear set, one of ordinary skill would recognize that "lower gears" would reduce speed while an overdrive gear would increase the speed) which is connected to the motor, and wherein the cover serves as an input side cover which covers an input side end portion of the speed reducer in an axial direction (see figures of the case of Cao and the orientation of the gears etc. of Sumitomo).
With respect to claim 3 Cao as modified further discloses wherein the speed reducer is a bending meshing type gear device (as best understood by examiner as the components are the same in both the structures this is the case of the gear set of Sumitomo) and wherein the cover is integrated with a tubular internal gear of the speed reducer (see structure of Sumitomo).
With respect to claim 4 Cao as modified further discloses wherein the cover and the coil end are in contact with each other (this would allow for the smallest distances and since the cover is plastic there would be no need for a gap).
With respect to claims 7 and 8 regarding the specific values of less than 3mm and less than 1mm this would again be a matter of optimization of the distance as this would allow for further compaction of the motor structure.
Claim Rejections - 35 USC § 103
2. Claims 9-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN202602439) in view of Sumitomo (JP07-248046) as applied to claims 1-4 above, and further in view of Tang (US10468933).

Tang (see prior art figure, figure 1) discloses the use of such a three piece structure and connecting bolt is known in the art.
It would have been obvious to use such a three piece structure to allow for a reduced cost of repair. The separate structures would allow for a minimal amount of material to be replaced when repairing damage.
With respect to claim 10 Cao as modified by Sumitomo and Tang further discloses wherein a frame is formed of resin and the first cover and the second cover are formed of a non-conductive material (see abstract and figures 2-4 of Tang). It would be obvious to one of ordinary skill in the art to combine the materials teachings of Tang with the known structure of the three piece design taught to be known by Tang with the overall machine housing structure of Cao as modified. 
With respect to claim 13 Cao as modified by Sumitomo and Tang further discloses wherein the cover comprises a first cover formed of a nonconductive material (plastic is taught by Tang, first and second covers are taught by the prior art figure of Tang), the first cover covers an axial end portion of the motor frame, and 
A second cover (see again figure 1 of Tang) for the structure of a second cover is formed of a conductive material, see Cao (conductive material in the form of a metal seat for the bearing), the second cover coves the other axial end portion of the motor frame. It would have been obvious to incorporate the metal structure so as to provide needed strength for the bearing mount while minimizing the number of parts.
With respect to claims 14-17 as in above rejection of claim1 the selection of the size of the gap would have been a consideration for the packaging of the motor. The optimization of said parameter would have been obvious as this optimization would allow for the overall optimization of the packaging. \
3. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN202602439) in view of Sumitomo (JP07-248046) as applied to claim1 above, and further in view of Hornberger (US20090230824).
With respect to claim 11 Cao as modified further discloses wherein the motor includes a rotor in which a permanent magnet is arranged, the cover includes an axial wall portion which covers the motor frame in an axial direction and an inner peripheral wall portion which covers an inner peripheral side of the coil end. 
Cao does not disclose a magnetic sensor for detecting rotation which is disposed in a portion of one end surface of the inner peripheral wall portion and faces the permanent magnet of the rotor is provided.
Hornberger (see abstract) discloses the use of such a magnetic rotation sensor.
It would have been obvious to combine the teachings of Horberger to provide a rotational sensor with the device of Cao as modified to allow for control of speed or positioning of the motor. 
4. claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN202602439) in view of Sumitomo (JP07-248046) as applied to claim1 above, and further in view of Shoykkhet (US9461523).
With respect to claim 12 Cao as modified discloses the invention as claimed except for the provision of a hollow rotor shaft which is in turn in communication with a hollow portion of the inner peripheral wall portion. 
Shoykhet discloses (see figures 2 and 4 and column 3) the sue of a hollow rotor shaft which is in communication with a space within the motor frame so as to cool the motor.
It would have been obvious to incorporate such a structure as a hollow rotor shaft with the device of Cao as modified to allow for the provision of enhanced cooling with no additional  parts needed.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  one of ordinary skill in the art would not arrive at the claimed structure of claims 5 and 6 and the claimed range of coil contact.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837